DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-7 as amended in the preliminary amendment dated 21 December 2020 are presently under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al (KR 2017061229A, reference made to attached English machine translation).

Regarding claim 1 Hyun teaches a thermoelectric conversion element, comprising a thermoelectric conversion component (Figs. 1-2 see: thermoelectric elements 100 having a thermoelectric element body 110), wherein the thermoelectric conversion component comprises magnesium silicide and/or manganese silicide 2 ZrO2, YSZ (Yttria stabilized zirconia), and reinforcing film 130 may be formed of an oxide such as SiO2 ZrO2, YSZ). Hyun does not explicitly disclose an embodiment where the film comprises Si and Zr, but such a selection of materials for the anti-oxidation layer and reinforcing film in the thermoelectric conversion element of Hyun would have been obvious to one having ordinary skill in the art at the time of the invention as such a combination would have amounted to the selection of known barrier materials in their intended use within a thermoelectric conversion element to accomplish the entirely expected results of protection from oxidation.  

Regarding limitations recited in claim 3, which are directed to method of making said film of the thermoelectric conversion component (e.g. “formed by contacting a surface treatment agent comprising Si and Zr ions with the thermoelectric conversion component”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 7 Hyun discloses a thermoelectric conversion module, comprising the thermoelectric conversion element according to claim 1 ([0018]-[0022], see thermoelectric module of Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al (KR 2017061229A, reference made to attached English machine translation) as applied to claims 1, 3 and 7 above, and further in view of Yasumori et al (JP 2017050325A).

Regarding claim 5 Hyun dislcoses the thermoelectric conversion element according to claim 1, but does not explicitly disclose the crystallinity of the thermoelectric conversion component and does not explicitly disclose wherein the thermoelectric conversion component comprises polycrystalline magnesium silicide and/or polycrystalline manganese silicide.

Hyun and Yasumori are combinable as they are both concerned with the field of thermoelectric conversion elements.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion element of Hyun in view of Yasumori such that the magnesium silicide thermoelectric conversion component of Hyun is polycrystalline magnesium silicide as taught by Yasumori as Yasumori teaches polycrystalline magnesium silicide has excellent features for a thermoelectric conversion component material, such as high conversion efficiency and low environmental load (para [0040]).

Claims 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 3,833,387), and further in view of Iida et al (US 2015/0311419).

Regarding claim 1 Reed discloses a thermoelectric conversion element, comprising a thermoelectric conversion component (C1/L5-26 see: present invention is directed to a thermoelectric element with a protective coating), wherein the thermoelectric conversion component is covered with a film comprising Si and Zr (C3/L40-60, C5/L55-65, C6/L1-10 see: protecting coating comprising SiO2 in an enamel frit with a dispersant of Na2ZrO3).  

Iida teaches a thermoelectric conversion component comprising magnesium silicide (Iida, [0001]) where among the known thermoelectric conversion materials  Mg-Si based systems are a desirable option as they have small environmental load and are usable in high temperature environments (Iida, [0004]-[0005]).
Iida and Reed are combinable as they are both concerned with the field of thermoelectric conversion elements.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion element of Reed in view of Iida such that the thermoelectric conversion component of Reed comprises magnesium silicide as taught by Iida (Iida, [0001]) as Iida teaches Mg-Si based thermoelectric conversion material systems are a desirable option as they have small environmental load and are usable in high temperature environments (Iida, [0004]-[0005]). 

Regarding claim 2 modified Reed discloses the thermoelectric conversion element according to claim 1, and regarding the claim 2 limitation wherein a ratio (ZM/SM) of a Zr mass (ZM) to a Si mass (SM) in the film is in a range of 0.09 to 1.26, Reed teaches where the composition of the film is formed by mixing about 4 parts frit (glass frit is 23.4 wt% SiO2 ) to 1 part dispersant (Na2ZrO3 dispersant in Example II)  (Reed, C4/L1-5) as a preferred ratio which would have a ratio (ZM/SM) of a Zr mass (ZM) to a Si mass (SM) in the film in a range of 0.09 to 1.26. Further, Reed teaches where the composition of the film can be formed by mixing about 3-5 parts frit (glass frit 2 ) to 1 part dispersant (Na2ZrO3 dispersant in Example II) which substantially overlaps applicant’s claimed range of 0.09 to 1.26 for the ratio (ZM/SM) of a Zr mass (ZM) to a Si mass (SM) in the film. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 3 modified Reed discloses the thermoelectric conversion element according to claim 1, and Reed discloses wherein the film of the thermoelectric conversion component is formed by contacting a surface treatment agent comprising Si and Zr ions with the thermoelectric conversion component (Reed, C4/L1-26, see: the glass frit and dispersant metal oxide powders (Si and Zr ions) are mixed into a composition (surface treating agent) and applied onto a surface of the thermoelectric material).  

Regarding claim 5 modified Reed discloses the thermoelectric conversion element according to claim 1, and Iida further teaches wherein the thermoelectric conversion component comprises polycrystalline magnesium silicide and/or polycrystalline manganese silicide (Iida, [0047]-[0048] see: Mg-Si system thermoelectric 2Si meeting the limitations of polycrystalline magnesium silicide).  

Regarding claim 6, modified Reed discloses the thermoelectric conversion element according to claim 3, and the claim 6 recitations “wherein the film is formed from the surface treatment agent after contact of the thermoelectric conversion component with a pretreatment agent that comprises a phosphoric acid compound and water” are directed to a method of making said thermoelectric conversion element.
The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
The recited method steps of “wherein the film is formed from the surface treatment agent after contact of the thermoelectric conversion component with a pretreatment agent that comprises a phosphoric acid compound and water” appear to be directed to a cleaning/washing method performed on the thermoelectric conversion component prior to forming the film on the thermoelectric conversion component. Reed teaches prior to forming the film on the thermoelectric conversion component a cleaning step can be performed with by abrasion or an organic solvent where Reed teaches the formed coatings were smooth, uniform and adherent (Reed, C4/L17-26, C5/L11-13, 45-47). Therefore, the thermoelectric conversion element of modified Reed is considered 

Regarding claim 7 modified Reed discloses a thermoelectric conversion module, and Reed further teaches comprising the thermoelectric conversion element according to claim 1 (Reed, C1/L5-37 see: the thermoelectric elements are alternately doped and connected with electrical contacts to form a thermoelectric converter assembly to generate power by the Seebeck effect).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 3,833,387), in view of Iida et al (US 2015/0311419). as applied to claims 1-3 and 5-7 above, and further in view of Hyun et al (KR 2017061229A, reference made to attached English machine translation) and further in view of Park et al (Microscopic observation of degradation behavior in yttria and ceria stabilized zirconia thermal barrier coatings under hot corrosion, Surface & Coatings Technology 190 (2005) 357 – 365).

Regarding claim 4 modified Reed discloses the thermoelectric conversion element according to claim 3, and the claim 3 recitations “wherein the surface treatment agent is obtained by mixing an alkali metal silicate (A), cerium oxide-stabilized zirconium oxide (B), and a component (C) that comprises at least one selected from metal oxide particles and clay minerals except for the alkali metal silicate (A) and cerium 
The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
The structure of the film formed by the recited method is considered to be a film comprising a mix of an alkali metal silicate (A), which can be present as an alkali metal oxide (M2O M= an alkali metal) and silica (SiO2) mixture, cerium oxide-stabilized zirconium oxide (B), and at least one selected from metal oxide particles and clay minerals except for the alkali metal silicate (A) and cerium oxide-stabilized zirconium oxide (B). 
The protective film composition of Reed in the Table of column 3 recites where the film comprises glass frit mix of Li2O and silica (SiO2) (claimed alkali metal silicate (A)), Zirconium oxide (ZrO2) and metal oxide dispersant particles (Reed, C2/L65-67, C3/L1-5) (claimed metal oxide particles (C)). Reed differs from the limitations of claim 4 in that the recited zirconium oxide is not explicitly recited as cerium oxide-stabilized zirconium oxide.
Hyun teaches protective films for thermoelectric elements which can be formed from not just Zirconium oxide (ZrO2) but also yttria stabilized zirconia (YSZ) (Hyun, [0024], [0027]-[0028]  Fig. 2 see: anti-oxidation film 120 may be formed of an oxide such 2, YSZ (Yttria stabilized zirconia), and reinforcing film 130 may be formed of an oxide such as ZrO2, YSZ).
Park teaches thermal barrier coatings formed from cerium oxide-stabilized zirconium oxide show superior results in resisting degradation in hot corrosive environments in addition to having a lower thermal conductivity (Park, see Abstract and right hand column of section “I. Introduction” on page 357 and section “Conclusion” on page 364).
Modified Reed, Hyun and Park are combinable as they are all concerned with Zirconia films for protective thermal barrier coatings.
  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion element of Reed in view of Hyun and Park such that the zirconia in the film of Reed is cerium oxide-stabilized zirconium oxide as Hyun teaches stabilized zirconia oxides were employed as part of barrier or protective films in thermoelectric elements (Hyun, [0024], [0027]-[0028]  Fig. 2 see: anti-oxidation film 120 may be formed of an oxide such as ZrO2, YSZ (Yttria stabilized zirconia), and reinforcing film 130 may be formed of an oxide such as ZrO2, YSZ), and as Park teaches cerium oxide-stabilized zirconium oxide show superior results in resisting degradation in hot corrosive environments in addition to having a lower thermal conductivity (Park, see Abstract and right hand column of section “I. Introduction” on page 357 and section “Conclusion” on page 364) which would be beneficial properties for a protective coating for a thermoelectric element used in a higher temperature environment as in Reed (Reed, C1/L37-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726